PER CURIAM.
The trial court departed from the sentencing guidelines and thereby aggravated appellant’s sentence.
We have reviewed the several reasons announced as a basis for the departure and find that they are clearly insufficient as a matter of law. In light of the lack of novelty in the instant case, considered in light of the volume of sentencing guideline decisions, we feel it would serve no purpose and be merely repetitive to specially review the reasons here.
We reverse and remand with instructions to resentence appellant within the sentencing guidelines.
Reversed and remanded.
LETTS and WALDEN, JJ., and WEBSTER, PETER, Associate Judge, concur.